Colt, J.
The court could not properly rule as matter of law that the assignment was not sufficient to transfer all wages due after February 1, 1874. The sentence in which this date occurs expressly refers to the more prominent previous clause extending the assignment to February 1, 1875, and is plainly not intended to limit its effect. It is a manifest clerical error.
The facts relied on by the plaintiff to impeach the validity of the assignment were entitled to consideration as bearing upon its alleged fraudulent character. But on that point it was found as a fact that there was no intent on the part of the claimant or the defendant, either in making the assignment or in the transaction under it, to defraud the creditors of the latter. The payment of money by the claimant to or for the defendant, only in cases where it was necessary for his support, would not be conclusive evidence of fraud, or impair his claim to indemnity out of the wages assigned for all supplies furnished, and this claim amounts to more than the funds in the hands of the trustee.
*372The appropriations made by the parties at the time the several sums were received, if made with no intention to defraud creditors, were valid, and there was no occasion to apply the rule of law which prevails, when no appropriations are made by the parties. Exceptions overruled.